t c summary opinion united_states tax_court frederick w and luckana roecker petitioners v commissioner of internal revenue respondent docket no 17744-06s filed date frederick w and luckana roecker pro sese kaelyn romey for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the parties have filed a stipulation of settlement of the issues this case is before the court on petitioners’ motion for award of administrative costs and their supplement to motion for award of administrative costs filed pursuant to sec_7430 and rule because all the costs for which petitioners seek an award were for services performed after the filing of the petition with the court they are litigation costs see sec_301_7430-4 proced admin regs respondent has not filed a response to petitioners’ motion as required by rule or to their supplement to their motion respondent is therefore deemed to agree that a petitioners have substantially prevailed with respect to the amount in controversy b they meet the net_worth requirements as provided by law c they have exhausted their administrative remedies d they have not unreasonably protracted the administrative or court proceedings e they have claimed a reasonable amount of costs and f respondent’s positions in the administrative proceedings were not substantially justified the court concludes that a hearing is not necessary to decide this motion see rule a accordingly the court rules on petitioners’ motion for administrative and litigation costs on the basis of the parties’ submissions and the case record petitioners resided in california at the time they filed their petition background the notice_of_deficiency was sent to petitioners on date the parties agree that petitioners concede the interest adjustment of dollar_figure respondent concedes the securities adjustment of dollar_figure and the schedule a limitation of dollar_figure as the result of the agreement on the issues the parties agree that there is no deficiency due from petitioners for and that there is an overpayment in income_tax for of dollar_figure petitioners submitted an affidavit from donald g weaver of weaver tax service for fees of dollar_figure containing the request that we also hope to recover the filing fee dollar_figure discussion petitioners have met all the legal requirements to recover any reasonable_litigation_costs incurred in connection with a court_proceeding see sec_7430 c reasonable_litigation_costs include reasonable court costs and expenses costs and fees described in sec_7430 that were here incurred in connection with a court_proceeding see sec_7430 as is pertinent here the latter expenses include reasonable fees paid_or_incurred for the services of attorneys sec_7430 for purposes of sec_7430 reasonable fees paid_or_incurred for the services of attorneys means fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal_revenue_service sec_7430 petitioners have not shown in either their motion or the supplement to their motion that fees were paid_or_incurred in connection with a court_proceeding for the services of an individual who is authorized to practice before the tax_court or the internal_revenue_service because petitioners have not shown that they paid_or_incurred attorney’s fees for which the court can make an award so much of their motion as requests an award of dollar_figure for fees will be denied the court however will award petitioners reasonable_litigation_costs of dollar_figure see sec_7430 to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
